                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

IN RE:                                           )   CASE NO: 20-40196-399
VALERIE WILSON                                   )   Chapter 13
                                                 )
                                                 )   Trustee's Objection to Confirmation
                                                 )   Original Confirmation Hearing set for:
                        Debtor                   )   March 3, 2020 10:00 am


        TRUSTEE'S OBJECTION TO CONFIRMATION OF 2ND AMENDED PLAN
   COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and for her objection to
confirmation states as follows:
1.     The plan is ambiguous or incapable of ascertainment (11 U.S.C. §§ 1321 & 1325(a)(3))
       because:
       The plan contains two sets of payment terms. It appears the old payment terms were not
       removed when the new payment terms were added.
   WHEREFORE the Trustee prays the Court enter its order denying confirmation of the
proposed plan.
Dated: April 29, 2020                                /s/ Diana S. Daugherty
                                                     Diana S. Daugherty
OBJCONFAF--DSD                                       Standing Chapter 13 Trustee
                                                     P.O. Box 430908
                                                     St. Louis, MO 63143
                                                     (314) 781-8100 Fax: (314) 781-8881
                                                     trust33@ch13stl.com

                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
April 29, 2020, with the United States Bankruptcy Court, and has been served on the parties in
interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on April 29, 2020.

VALERIE WILSON
2360 WHEATFIELD DR
FLORISSANT, MO 63033
20-40196-399   TRUSTEE'S OBJECTION TO CONFIRMATION OF 2ND      04/29/2020
                             AMENDED PLAN                      Page 2 of 2

                                      /s/ Diana S. Daugherty
                                      Diana S. Daugherty
